Citation Nr: 1511052	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to February 1975.  The Veteran died in September 2006.  The Appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO, in pertinent part, denied the benefits sought on appeal.  Additionally, this decision notified the Appellant that her claim for accrued benefits had been denied, which she did not appeal.

In May 2010, the Board denied the claim for service connection for the cause of the Veteran's death.  The Veteran appealed the May 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  


FINDING OF FACT

1.  .  The Veteran died in September 2006; his death certificate indicated that the immediate cause of death was scleroderma.

2.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 10 percent disabling.

3.  The Veteran was exposed to asbestos while on active duty.

4.  The Veteran's in-service asbestos exposure is found to have contributed to his death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Appellant's favor, the criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Cause of Death - In General 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to DIC.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).

The Board notes that VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods. 

Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  Moreover, the risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure.

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or post service occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the United States Court of Appeals for Veterans Claims (Court) also indicated that, while the veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

II.  Merits of the Claim - Service Connection for Cause of Death 

The Appellant, who is the Veteran's surviving spouse, asserts that the Veteran was exposed to asbestos while he was on active duty, and that exposure to asbestos was at least a contributing factor in the Veteran's death in September 2006.  The competent medical evidence of record is at least in equipoise regarding the underlying cause of the Veteran's death.  Therefore, in resolving all reasonable doubt in favor of the Appellant, the Board finds that the Veteran's in-service asbestos exposure contributed to the Veteran's death, and service connection for cause of death must be granted. 

As noted previously, in order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in service either caused or contributed to the death of the Veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  Here, the Veteran's service personnel records do show that he served as an assistant and junior boiler officer between June 1972 and August 1974 aboard the USS Kittyhawk.  Exposure to asbestos would be consistent with work in a ship's boiler room at that time, and as such, exposure to asbestos is conceded.

Turning to the cause of the Veteran's death, there is both positive and negative evidence regarding whether the Veteran's exposure to asbestos contributed to the Veteran's death.  The Board will first lay out the evidence against the finding that the Veteran's cause of death was his exposure to asbestos.  The Board first points to the Veteran's death certificate which only identified his non-service connected scleroderma as the immediate cause of death.  The Board notes that the death certificate not only provides space for underlying causes, but also a space to provide "other significant conditions contributing to death, but not resulting in the underlying cause given."  See September 2006 Death Certificate, Sec. 18, Parts I & II.  Both sections were left blank, and no additional contributing conditions were identified as causing the Veteran's death. 

Additionally, in February 2006 a VA records review and opinion was undertaken.  The VA examiner opined that the Veteran's lung condition of scleroderma was not caused by or a result of asbestos exposure during service.  The examiner reasoned that there was no evidence to indicate that asbestos itself resulted in scleroderma.  Additionally, the examiner noted there was no indication there was an alternative diagnosis other than scleroderma itself.  The examiner further indicated that treatment notes of record specifically mentioned that no pleural plagues or other markers of potential asbestos exposure were found. 

However, the record also contains a competent medical opinion that calls into question the negative evidence laid out above.  The Board notes specifically a letter written by the Veteran's attending physician, Dr. M.C..  This letter indicates that Dr. C. had treated the Veteran for the prior 20 months, and he had been addressing the Veteran's respiratory issues, which included interstitial lung disease and pulmonary hypertension.  ILD was said to be the Veteran's primary respiratory problem.  Other comorbidities included primary cardiac disease, renal disease, and myopathy that complicated the condition.  Dr. C. opined that lung disease was the major detrimental process.  Dr. C. indicated that scleroderma can cause ILD that could present as the Veteran's case, but that the Veteran did not undergo a lung biopsy to confirm because of his overall debilitation.  Thus, alternative diagnoses remained a consideration.  Dr. C. concluded that given the Veteran's "significant exposure" to asbestos while serving in the boiler room on the Navy ship USS Kitty Hawk; asbestosis was at least as likely as not the culprit for ILD.  The Board finds this evidence significant in that Dr. M.C. was the Veteran's private attending physician throughout the last year of the Veteran's life. 

The Board places great probative weight on Dr. M.C.'s medical opinion since he has a better relative understanding of the Veteran's specific medical situation in the days and months leading up to the Veteran's death. Although the death certificate only lists scleroderma as the Veteran's only immediate cause of death, the Board finds that Dr. M.C.'s letter puts the question of the cause of death in at least equipoise. 

The Board does acknowledge that the VA examiner concluded that the Veteran's lung condition was not caused by or a result of his asbestos exposure in service in the 1970s.  However, the VA examiner's analysis and conclusion are based exclusively on the analysis of the Veteran's claims file and the medical evidence therein, and not on any examination of the Veteran himself or his body.  The Board points out that much of the medical evidence relied on by the VA examiner was in fact notes produced from actual physical examination of the Veteran by Dr. M.C., who is cited herein.  Therefore, with more extensive knowledge of the Veteran's condition, the Board places substantial probative weight on the opinion of Dr. M.C.. 

Here, as stated above, the Board finds that the Veteran's private physician's letter of the causes of the Veteran's death most probative, and places the question of whether in-service asbestos exposure contributed to the Veteran's death in at least equipoise.  Therefore, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this instance, the benefit of the doubt doctrine militates in favor of a finding that the Veteran's in-service asbestos exposure did contribute to his death, and that the Appellant's claim for service connection for cause of death must be granted.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


